Exhibit 10.2

WARRANT REPURCHASE AGREEMENT

This Warrant Repurchase Agreement (this “Agreement”) is dated as of October 16,
2006, among Cell Therapeutics, Inc., a Washington corporation (the “Company”),
and the warrant holder identified on the signature page hereto (the “Holder”).

WHEREAS, the Company and the Holder are party to a Securities Purchase
Agreement, dated as of September 18, 2006 (the “Purchase Agreement”), pursuant
to which the Holder received that Greenshoe Common Stock Purchase Warrant to
purchase the number of shares of Common Stock set forth on the signature page
hereto (the “Warrant”);

WHEREAS, the Company wishes to repurchase the Warrant from the Holder at a price
of $0.20 per share issuable upon exercise of the Warrant (the “Repurchase
Price”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holder desire to void the sale of the above referenced
transaction to the extent more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows:

1. Repurchase. As soon as practicable following the date of this Agreement, the
parties agree that (i) the Holder will deliver the Warrant to the Company and
(ii) within one business day following receipt of the Warrant, the Company will
wire to the Holder an amount equal to the Repurchase Price in immediately
available funds to the account specified in writing by the Holder.

2. Indemnification. The Company shall indemnify and hold harmless Holder and its
officers, directors, employees, stockholders, representatives, agents,
successors and permitted assigns from and against the entirety of any and all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
losses, liabilities, dues, penalties, fines, costs, obligations, taxes,
encumbrances, settlement costs and fees and expenses (including, without
limitation, court costs and reasonable attorneys’ fees and expenses) in
connection with, resulting from, arising out of or relating to the transaction
contemplated by this Agreement or a breach of this Agreement by the Company.

3. Entire Agreement. This Agreement and the Purchase Agreement contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

4. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

5. Counterparts. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Repurchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CELL THERAPEUTICS, INC.     [HOLDER NAME] By:   /s/ James A. Bianco, M.D.    
By:   [/s/ Holder Signatory]  

Name:

 

James A. Bianco, M.D.

     

Name:

   

Title:

 

President and Chief Executive Officer

     

Title:

         

Shares issuable upon

        exercise of the Warrant: [                    ]